Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This communication is responsive to Patent Board Decision (APDR) on 08/04/2021. Claims 1-17 are allowed.

Reasons for Allowance
2.	The claimed invention in view of the instant specification discloses a method, a system and a program product for image-based semantic accommodation search. The detailed implementation indicates: (1) A system comprising: a semantic feeder apparatus including: an image collector module configured, for each of a plurality of travel accommodations, to query at least one data source comprising images associated with the travel accommodation, and to collect at least one image related to the travel accommodation; (2) Nn image processor module configured to process each of the at least one image so as to extract an identifying characteristic of the travel accommodation based on features depicted within the at least one image, to convert the identifying characteristic to text, and to correlate the text to at least one searchable text keyword using a thesaurus; and (3) An output module configured, for the at least one searchable text keyword, to store an association between the travel accommodation, the at least one image related to the travel accommodation, and the text converted from the identifying characteristic of the travel accommodation in a database.
	
Pertinent Art
3.	Zhang, US 20170103351, discloses providing, manipulating and identifying travel itineraries, wherein the process comprises: (1) Identifying images in databases, wherein each of various images is associated with various traveler types; (2) Identifying a subset of various images; (3) Receiving input of selection of an image; (4) Determining traveler type of the selected image; (5) Identifying travel itineraries associated with the traveler type; and (6) Providing travel itineraries  .

 4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


Error! Unknown document property name.


Hung Le
10/19/2021

/HUNG D LE/Primary Examiner, Art Unit 2161